Title: To Thomas Jefferson from James Brown, 29 September 1806
From: Brown, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Richmond 29th. Sept. 1806
                        
                        On my return from the Springs two days ago, I received your favor of the 12th. Uto: inclosing a letter from John Preston of Dundee which I now return you under cover.
                        Six or seven years ago at the request of John White an Old Scotch Man, who lives on his plantation in the
                            Neighbourhood of Mr. Reuben Lindsay albemarle, I wrote to Scotland for one of his Relations with a View to protect him in
                            Old age and take care of his property at his Death.—Mr. Charles Bell in Leith accordingly Sent out James Gickie in the
                            year 1801. by a Vessell bound for New York and in Febry. 1802 Gickie made his appearance in this City (destitute of Money
                            or friends) but soon afterwards proceeded to Mr. White’s where I presume he now resides; more I know not, of either White
                            or Gickie, for tho’ I paid his passage out from Scotland to New York and advanced him money for his Expences from New York
                            to this place & Albemarle, I have never been favoured with a single line from either of the Partys since. 
                  With much
                            Respect I am Dear Sir Your Very Hle: S
                        
                            James Brown
                            
                        
                    